ACCEPTED
                                                                                                        06-14-00193-CR
                                                                                              SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                   2/20/2015 3:56:35 PM
                                                                                                        DEBBIE AUTREY
                                                                                                                 CLERK

                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
JAMES OLSEN                                            '                      TEXARKANA, TEXAS
          Appellant                                                         2/20/2015 3:56:35 PM
                                                                                DEBBIE AUTREY
V.                                                     '      CASE NO.              Clerk
                                                                          06-14-00193-CR
                                                              TRIAL COURT NO. 13-0315x
THE STATE OF TEXAS
           Appellee                                    '

                              MOTION FOR EXTENSION OF TIME
                                TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, JAMES OLSEN , the Appellant herein, and moves the Court for an

extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 71st District Court, Harrison County,

Texas in cause number 13-0315x for the offense of Credit Card or Debit Card Abuse. On July

15, 2014, punishment was assessed at five (5) years in the State Jail.

                                                 II.

       The Reporter=s record was filed on November 18, 2014. The Appellant=s Brief is due on

or about February 20, 2015.

                                                III.

       The Appellant hereby requests an extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
        The undersigned counsel is experiencing medical problems that have been explained in

his vacation letter dated December 17, 2014 (see attachment). In connection with this situation,

this counsel has had a recent illness over the past several days, and has been under a doctor’s

care. It is with this background that this counsel seeks this Honorable Court’s indulgence, and

respectfully and humbly seeks a further extension of time, of only one more week, to February

27, 2015; this counsel will make every effort to finish this brief, and have it filed, prior to that

date.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional one (01) week, to February 27, 2015.



                                                               RESPECTFULLY SUBMITTED,



                                                               __/s/ Clement Dunn_______
                                                               Attorney for Appellant
                                                               140 E. Tyler Street, Suite 240
                                                               Longview, TX 75601
                                                               (903) 753-7071 Fax (903) 753-8783
                                                               State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 02-20-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                               AT TEXARKANA, TEXAS


JAMES OLSEN                                          '
          Appellant

V.                                                   '       CASE NO. 06-14-00193-CR
                                                             TRIAL COURT NO. 13-0315x
THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Brief. After consideration of the same, it is the opinion of the Court that Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING